Citation Nr: 1206698	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an illness manifested by a skin condition, fatigue, and fever.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied service connection for an illness manifested by skin spots, fatigue and fever.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim. 

The Veteran contends that he currently suffers from an unknown disease manifested by a skin condition, fever, fatigue, weight loss and abnormal blood work, which initially became symptomatic in service and has remained episodically symptomatic since discharge from active duty.  Specifically, he asserts that he was exposed to unknown agents during Shipboard Hazards and Defense (SHAD) testing onboard the USS Coral Sea. He also claims exposure to hazardous biological and chemical agents during the performance of his in-service duties, to include ship stripping.  

The service medical records show that in December 1974, the veteran was noted to have acne on his arms, chest, and back, since age 14.  In January 1977, the veteran was seen for complaints of periodic rash on his groin and thighs.  The impression was acne with infected hair follicles.  In February 1979, the veteran was treated for lesions on the hands and left foot.  The clinical assessment was viral rash.  In June 1979, he was diagnosed with moderate acne vulgaris of the back and ears with folliculitis of the buttocks and groin.  

A private treatment note in October 2002 recorded a history of boils since childhood.   On VA examination in March 2003, the veteran reported treatment in service for stage syphilis, with a second outbreak in 1981, and intermittently thereafter, with the most recurrence the previous year.  He remained severely fatigued after the initial onset of the disease in service.  However, no skin abnormalities were noted on examination, nor was a diagnosis recorded.  A May 2003 private treatment note showed a finding of severe metabolic acidosis possibly secondary to starvation ketosis.  An October 2003 treatment report noted treatment for a rash all over the body.  The impression was folliculitis.  Subsequent VA treatment records document a medical history of folliculitis.  

The RO made an attempt to verify the veteran's SHAD participation and to determine if the veteran was involved in testing while onboard the USS Coral Sea.  In November 2007, the SHAD project manager indicated that the veteran was not listed in the Department of Defense (DoD) database of SHAD participants and that the USS Coral Sea was not involved in any of the project SHAD tests.  Accordingly, the Board finds that the evidence of record does not support a finding that the veteran was a participant in SHAD.  However, the Board must still determine whether the veteran is entitled to service connection for the claimed disability. 

The Veteran is credible and competent to report that he experienced skin problems in service, as he was able to visibly observe such problems in service and report post-service that he continued to have the same skin problems.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Considering the in-service documentation of skin symptoms and the Veteran's competent statements asserting continuity of symptomatology and documentation of a current disability diagnosed as folliculitis, the Board finds that a VA examination is needed to determine the nature and etiology of his current complaints. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a review of the claims file shows that the most recent VA medical records are dated in July 2011. To aid in adjudication, any subsequent VA medical records should be obtained. Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since July 2011.

2.  After the above records have been obtained, schedule the Veteran for a VA skin examination for the purpose of ascertaining the etiology of any current disability manifested by a skin condition, fever, fatigue, weight loss and abnormal blood work.  The examiner should review the claims folder and note that review in the examination report.  The examiner should reconcile the findings with all other pertinent evidence of record, including the Veteran's service records showing treatment for skin problems and the post-service treatment records.  The rationale for all opinions should be provided.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the examiner should provide the following: 

(a) Diagnose all current skin disabilities, to include folliculitis. 

(b) State whether it is at least as likely as not (50 percent probability or greater) that any current skin disability is related to the Veteran's period of active service.  The examiner is asked to comment on the clinical significance of the service treatment records showing complaints of and treatment for skin disorders.  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(c) Determine whether the veteran's complaints of skin problems, fever, fatigue, weight loss, and abnormal blood work, can be attributed to a medical diagnosis.  If any claimed disorder is determined to be attributable to a medical diagnosis, the examiner must state whether it is at least as likely as not (50 percent or more probability) that the diagnosed disability is related to the Veteran's period of active service, to include complaints of skin problems in service. 

3.  Then, readjudicate the claim. If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

